Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 5/3/2021, with respect to the previous objections to claims 1-5 have been fully considered and are persuasive.  Applicant has amended the claims to obviate the issues.  The previous objections to claims 1-5 has been withdrawn. 

Applicant’s arguments, see Remarks, filed 5/3/2021, with respect to the previous 112(b) rejections of claims 1-4 (with the exception of claim 2 pertaining to antecedent basis) have been fully considered and are persuasive.  Applicant has amended the claims to obviate the issues.  The previous 112(b) rejections of claims 1-4 (with the exception of claim 2 pertaining to antecedent basis) has been withdrawn. 

Applicant's arguments filed 5/3/2021 regarding the previous 112(b) rejection of claim 2 regarding antecedent basis have been fully considered but they are not persuasive.
Applicant argues amendment to claim 2 addresses the issue.
Examiner respectfully disagrees.  While Examiner considers the amendment(s) to claims 1-2 largely clarifies the issue, Examiner considers this should still be rephrased to “a plurality of cleaning targets” (see 112(b) rejection below).

Applicant's arguments filed 5/3/2021 regarding the previous 102 rejection of claim 1 under Martin have been fully considered but they are not persuasive.
Applicant argues amendment to claim 1 overcomes Martin, and more particularly, that Martin teaches prioritizing which objects receive spraying but necessarily spraying water at the cleaning object.
Examiner respectfully disagrees.  Martin explicitly states that if the water level is sufficient, water injection may be enabled (see Martin’s [0056]).  While it is possible to break down Martin into further .  

Election/Restrictions
Newly submitted claim 5 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claim 5 has been amended to recite the ECU determines whether the vehicle is stopped, which appears to invoke non-elected species 1b (see Applicant’s Figure 3, step S201A.  specification, [0060]).   Claim 5 has been withdrawn for pertaining to a non-elected species.  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 5 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Objections
Claim 1 objected to because of the following informalities:  the ECU programming limitations/clauses should be indented over.  Appropriate correction is required.
Claim 2 objected to because of the following informalities:  on line 9, “one the cleaning targets” should be “one of the cleaning targets”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “electronic control unit” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Examiner has applied 112(f) interpretation to “electronic control unit” to correspond with the following structure: a microcomputer, processor/processing unit, etc. (see Applicant’s Figure 1, ECU 38.  [0034], [0041], [0047], [0054], [0057]).  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "a plurality of the cleaning targets" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 only introduces a single cleaning targets.  Examiner considers rephrasing to “a plurality of cleaning targets” would obviate the issue.    

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, & 6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Martin et al. (US 20190270419, “Martin”).
Martin teaches a vehicle comprising:

For Claim 1:
A fuel cell vehicle comprising: 
an electric motor configured to generate a drive force for rotating a drive wheel of the fuel cell vehicle (see Figures 1-2, motor 120.  [0015]); 
a fuel cell configured to generate electric power to be supplied to the electric motor by causing a chemical reaction between hydrogen and oxygen (see [0022]); 
a water storage tank configured to store generated water generated when the fuel cell generates the electric power (see Figures 1-2, water generation system 160, reservoirs 168, common water reservoir 268.  [0022]); 
a cleaning target located on an outer portion of the fuel cell vehicle (see Figures 1-2, tire nozzle 36,  brake nozzle 38, wiper injector 74, water generation system 160.  refer to various external components targeted by the nozzles/injectors previously noted); 
a water quantity detector configured to detect a quantity of the generated water in the water storage tank (see Figure 2, water level sensor 266.  [0055]-[0056]); 
a generated water injection nozzle connected to the water storage tank via a pipeline and disposed so as to face the cleaning target (see Figures 1-2, water injector 32, cylinder head nozzle 34, tire nozzle 36, brake nozzle 38, wiper injector 74, dispensing line 276.  refer to “To injectors, sprayers, and nozzles” in Figure 2); 
a pump configured to supply the generated water in the water storage tank to the generated water injection nozzle via the pipeline (see Figure 1, element “163”.  [0022], [0024]-[0025].  Examiner notes that in Figure 1, the pumps appear to be mislabeled as element “163”, as element “162” appears to be referring to some line, as the specification in [0022] references “pumps 162” and assigns them to the water generation system 160, but element “163” does not appear to correspond with any element in the specification); and 
an electronic control unit (ECU) programmed to (see Figures 1-2,  controller 190.  [0055]-[0056]):
determine whether the quantity of generated water detected by the water quantity detector has become equal to or greater than a predetermined threshold water quantity (see Figures 1-2,  controller 190.  [0006], [0055]-[0056], [0062], [0064]); 
each time the determination is made that the quantity of the generated water has become equal to or greater than the predetermined threshold water quantity, control the pump to supply the generated to the generated water injection nozzle so that the generated water is injected from the generated water nozzle toward the cleaning target (see Figures 1-2,  controller 190.  [0006], [0055]-[0056], [0062], [0064]).  The water level is compared with a threshold.  Water spraying is enabled by the controller based on this comparison; 

For Claim 2:
The fuel cell vehicle according to claim 1, wherein: 
the fuel cell vehicle is provided with a plurality of the cleaning targets (see Figures 1-2, water injector 32, cylinder head nozzle 34, tire nozzle 36, brake nozzle 38, wiper injector 74, dispensing line 276.  refer to “To injectors, sprayers, and nozzles” in Figure 2).  The various nozzles/injectors are assigned to specific cleaning targets; 
the fuel cell vehicle is provided with a plurality of the generated water injection nozzles, the generated water injection nozzles are disposed such that each of the generated water injection nozzles faces a corresponding one of the cleaning targets (see Figures 1-2, water injector 32, cylinder head nozzle 34, tire nozzle 36, brake nozzle 38, wiper injector 74, dispensing line 276.  refer to “To injectors, sprayers, and nozzles” in Figure 2); and 
the ECU is further programmed to control the pump such that the generated water is supplied to one of the generated water injection nozzles and the generated water is injected from the one of the generated water injection nozzles toward one of the cleaning targets each time the quantity of the generated water detected by the water quantity detector has become equal to or greater than the predetermined threshold water quantity (see [0055]-[0056]).

For Claim 6:
The fuel cell vehicle according to claim 1, wherein a storage capacity of the water storage tank is set to a capacity capable of cleaning a surface of the cleaning target, and the predetermined threshold water quantity is equal to a full state of the water storage tank (see [0056]).  When the threshold is .  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US 20190270419, “Martin”) as applied to claim 1 above, and further in view of Schwertberger et al. (DE 10332939, “Schwertberger”).  Examiner has provided a machine translation of Schwertberger.
Martin teaches claim 1.
Martin does not appear to teach the following:

For Claim 3:
The fuel cell vehicle according to claim 1, further comprising: 
a compressed air injection nozzle disposed so as to face the cleaning target and connected to an air compressor via an air pipeline; and 
the ECU is further programmed to control the air compressor such that compressed air is pumped to the compressed air injection nozzle and the compressed air is injected from the compressed air injection nozzle toward the cleaning target after the generated water is injected toward the cleaning target by the generated water injection nozzle.

Schwertberger however, teaches controlling spraying a combination of compressed air and cleaning liquid to clean sensor(s) of a vehicle, with the air providing heating (see Schwertberger’s Figure 1, control device 10, compressor 4, compressed air nozzle(s) 5, distance sensor 7, liquid container 12, machine translation, [0001]-[0002], [0014]-[0017]).   Examiner equates Schwertberger’s liquid container 12 with Martin’s reservoir(s).  Schwertberger’s teachings can be applied to the spraying of Martin’s sensor(s) (see Martin’s [0039].  Refer to various sensors for determining location), as well as the windshield thereof (see MPEP 2143, “(A) Combining prior art elements according to known methods to yield predictable results”).
Regarding the claim 3 limitations, Schwertberger’s air nozzles would read on both the compressed air injection nozzle(s) and the water injection nozzles since they are shared (the same applies to their pipelines).  Additionally, Schwertberger also teaches using distinct set of liquid nozzles from the compressed air nozzles (see Schwertberger’s machine translation, [0017]).  Examiner also notes that “after” does not prohibit simultaneous application (e.g. if water and air are sprayed together, air is still being sprayed after water that had been previously sprayed).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Martin and more particularly to apply compressed air in combination with cleaning liquid so as to heat/clean Martin’s various sensor(s) and windshield.  

Modified Martin is also considered to apply to claim 4:

For Claim 4:
The fuel cell vehicle according to claim 1, further comprising: 
an air compressor connected to the generated water injection nozzle via the pipeline (refer to claim 3 rejection.  see Schwertberger’s Figure 1, compressor 4, compressed air nozzle(s) 5); and 
the ECU is further programmed to control the air compressor such that compressed air is injected from the generated water injection nozzle toward the cleaning target by the compressed air being pumped to the generated water injection nozzle simultaneously with the injection of the generated water by the generated water injection nozzle (refer to claim 3 rejection.  see Schwertberger’s Figure 1, control device 10, compressed air nozzle(s) 5, liquid container 12, machine translation, [0001]-[0002], [0014]-[0017]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Michael Kornakov at 571-272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1714